UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2011  September 30, 2012 Item 1: Reports to Shareholders Annual Report | September 30, 2012 Vanguard Growth and Income Fund > Vanguard Growth and Income Fund returned about 31% for the fiscal year ended September30,2012. > For the 12-month period, the fund outpaced both its benchmark, the S&P 500 Index, and its large-capitalization core fund peers. > Stocks in the information technology, financial, and consumer discretionary sectors helped fuel the fund’s advance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 13 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 36 About Your Fund’s Expenses. 37 Trustees Approve Advisory Arrangements. 39 Glossary. 41 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended September 30, 2012 Total Returns Vanguard Growth and Income Fund Investor Shares 31.27% Admiral™ Shares 31.40 S&P 500 Index 30.20 Large-Cap Core Funds Average 27.34 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2011, Through September 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Growth and Income Fund Investor Shares $23.86 $30.73 $0.525 $0.000 Admiral Shares 38.97 50.18 0.910 0.000 1 Chairman’s Letter Dear Shareholder, Global stock markets began the fiscal year strongly and, despite volatility in the middle of the period, finished on a high note with four straight monthly gains. In this robust environment, Vanguard Growth and Income Fund returned about 31% for both Investor and Admiral Shares. The fund’s returns exceeded the return of its benchmark, the Standard & Poor’s 500 Index, as well as the average return for its large-capitalization core fund peers. The fund posted double-digit results in all ten market sectors for the 12-month period. Stocks in the information technology, financial, and consumer discretionary sectors were among the strongest performers. Note: If you hold shares in a taxable account, you may wish to review the table and discussion of after-tax returns for the fiscal year, based on the highest tax braket, later in this report. Stocks notched a powerful rally, with help from central bankers U.S. stocks surged 30% in the 12 months ended September 30, 2012, outpacing the gains of their international counterparts. The rally came amid moves by U.S. and European central bankers to quiet—at least temporarily—investors’ concerns about the U.S. economy and the finances of European governments and banks. 2 Although U.S. stocks were the standouts, European and emerging markets stocks also posted double-digit results. The developed markets of the Pacific region were the weakest performers but still recorded a modest advance. In July, the president of the European Central Bank declared that policymakers would do whatever was needed to preserve the euro common currency. That pronouncement was encouraging to investors, but Europe’s financial troubles are by no means resolved. Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Market Barometer Average Annual Total Returns Periods Ended September 30, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 30.06% 13.27% 1.22% Russell 2000 Index (Small-caps) 31.91 12.99 2.21 Dow Jones U.S. Total Stock Market Index 30.00 13.29 1.53 MSCI All Country World Index ex USA (International) 14.48 3.17 -4.12 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.16% 6.19% 6.53% Barclays Municipal Bond Index (Broad tax-exempt market) 8.32 5.99 6.06 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.63 CPI Consumer Price Index 1.99% 2.33% 2.11% 3 Bonds produced solid returns; future results may be more muted Bonds once again advanced; the broad U.S. taxable market returned about 5% for the 12 months. Among U.S. Treasuries, long-term bonds were particularly strong as they benefited from the Federal Reserve’s bond-buying program. As bond prices rose, the yield of the 10-year U.S. Treasury note fell to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it still remained low by historical standards. Bondholders have enjoyed years of strong returns. But as Tim Buckley, our incoming chief investment officer, has noted, investors shouldn’t be surprised if future results are much more modest. As yields tumble, the scope for further declines—and price increases—diminishes. The Federal Reserve announced on September 13 that it would continue to hold its target for short-term interest rates between 0% and 0.25% at least through mid-2015. The exceptionally low rates, in place since late 2008, kept a tight lid on returns from money market funds and savings accounts. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Growth and Income Fund 0.34% 0.23% 1.19% The fund expense ratios shown are from the prospectus dated January 26, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2012, the fund’s expense ratios were 0.36% for Investor Shares and 0.25% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Large-Cap Core Funds. 4 Strong stock selection boosted the fund’s returns Vanguard Growth and Income Fund seeks to outperform the Standard & Poor’s 500 Index. The fund’s quantitative investment approach results in risk and sector profiles that are similar to those of its benchmark index, while providing broad exposure to a diverse group of large- and mid-cap U.S. companies. During the past 12 months, the fund met its objective of outpacing the S&P 500 Index while maintaining sector weightings and other portfolio characteristics similar to those of the index. Information technology stocks—which constituted about 20% of the fund’s holdings, on average, during the period—contributed to the advance, adding more than 6 percentage points to total returns. The advisors’ strong stock selection in computer companies—especially those that have capitalized on the high demand for smartphones and tablets—also boosted the fund’s results relative to the benchmark. Financial and consumer discretionary stocks also added significantly to total returns. Consumer finance stocks and REITs were among the top contributors to the fund’s strong overall showing in financials. The fund’s holdings among insurance firms and diversified financial services companies tempered results somewhat. Total Returns Ten Years Ended September 30, 2012 Average Annual Return Growth and Income Fund Investor Shares 7.11% S&P 500 Index 8.01 Large-Cap Core Funds Average 6.30 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Within the consumer discretionary category, the shares of retailers, including internet retailers, helped elevate returns. The fund also benefited from its holdings in energy and consumer staples stocks. An approach designed for competitive performance For the ten-year period ended September 30, 2012, Investor Shares of Vanguard Growth and Income Fund returned an average of 7.11% a year, trailing the 8.01% average annual return of the fund’s benchmark index. The fund outperformed the 6.30% average annual return of large-cap core funds. Last year, the fund restructured its advisory arrangement, moving from a single manager to a multimanager approach. The early results have been consistent with our expectation that the fund is well-positioned to deliver competitive long-term returns. The fund’s three talented advisory teams are aided in their efforts by its low costs. The lessons of the financial crisis remain relevant four years later In September, the end of your fund’s fiscal year, we marked the fourth anniversary of Lehman Brothers’ collapse, the start of the 2008–2009 financial crisis. When the Lehman news broke, I was speaking to institutional clients at an event in Washington, D.C., all of three weeks into my new role as Vanguard’s CEO. In the ensuing months, I was struck both by how fortunate I was to work with a great team of Vanguard “crew” and by the remarkable steadiness demonstrated by our clients. Many clients experienced significant losses, but signs of panic were few. On balance, they remained committed to their long-term investment programs and managed to benefit from the financial markets’ subsequent recovery. As the crisis recedes further in time, it’s important not to lose sight of the lessons that it illuminated about investing and sound financial practices generally. First among those lessons is that diversification does work. Diversification didn’t immunize investors from the market’s decline, but it certainly helped to insulate them from the worst of it. Second, saving money and living within your means are critical. Investors are acting on this lesson as they pay off debt, which is a form of saving, and increase their savings rates from the dangerously low levels that prevailed before the crisis. 6 Third, having the courage to stick with a sound investment plan—as so many of our clients did—is important during volatile, uncertain times. Investors who resisted the urge to bail out of stocks at the depths of the crisis have largely been rewarded in the succeeding years. I am very optimistic that, if investors embrace these lessons, they can give themselves a better chance of reaching their long-term goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 11, 2012 7 Advisors’ Report Vanguard Growth and Income Fund’s Investor Shares returned 31.27% for the 12 months ended September 30, 2012. The Admiral Shares returned 31.40%. The benchmark S&P 500 Index returned 30.20%, while the average return of large-cap core funds was 27.34%. Your fund is managed by three independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how the portfolio’s positioning reflects this assessment. These comments were prepared on October 17, 2012. Vanguard Growth and Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Vanguard Equity Investment 33 1,446 Employs a quantitative, fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings quality of companies versus their peers. D. E. Shaw Investment 33 1,442 Employs quantitative models that seek to capture Management, L.L.C. predominantly “bottom up” stock-specific return opportunities while aiming to keep the portfolio’s sector weights, size, and style characteristics similar to the benchmark. Los Angeles Capital 33 1,432 Employs a quantitative model that emphasizes stocks with characteristics investors are currently seeking and underweights stocks with characteristics investors are currently avoiding. The portfolio’s sector weights, size, and style characteristics may differ modestly from the benchmark in a risk-controlled manner. Cash Investments 1 69 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 8 D. E. Shaw Investment Management, L.L.C. Portfolio Manager: Anthony Foley, Managing Director and Chief Investment Officer Macroeconomic pressures such as Europe’s sovereign-debt crisis and concerns about slowing growth, particularly in the United States, significantly affected U.S. equity markets during the fiscal year. The European crisis dominated perceptions of equity valuations in the early part of the fourth quarter of 2011. However, positive news suggesting that the U.S. economy was recovering, albeit slowly, began to outweigh negative news from Europe toward the end of the fourth quarter. This appeared to help drive equity markets higher, and that trend continued through the first quarter of 2012 amid signs that the U.S. economy was gaining strength. The start of the second quarter saw investor sentiment shift as markets pulled back from the “risk-on” trade that dominated the first quarter. Those macro headwinds abated to some extent in the third quarter when the European Central Bank unveiled new policy initiatives to address the Eurozone crisis, the U.S. Federal Reserve announced another round of quantitative easing, and considerable speculation swirled that China would relax monetary policy to reinvigorate economic growth. We generally attribute portfolio performance to three major sources: bottom-up stock selection; exposure to common risk factors such as value, growth, and market capitalization; and exposure to industry groups. Based on our analysis, the vast majority of our portfolio’s performance was attributable to stock selection. Among the biggest contributors to the portfolio’s excess return over the period were overweight positions in Apple, Marathon Petroleum, and priceline.com. The three largest single-stock detractors from excess return were overweights in Marvell Technology Group, International Flavors & Fragrances, and Occidental Petroleum. Common risk factors had a modest positive net impact on the portfolio’s relative performance. The largest single positive contribution was a modest tilt toward stocks with high earnings estimates, and the largest detractor was a tilt toward higher-volatility stocks. Industry and sector exposures modestly influenced excess return. The net impact of sector and industry deviations from benchmark weights on portfolio returns over the fiscal year was modestly positive. The largest positive contributor to excess return was the building supplies industry; the largest detractor was the drug research, biotechnology, and therapeutics industry. 9 We believe that substantial disappointment about prospects for economic growth in the United States and globally in general or a resurgence of concerns about Europe’s debt crisis—or both—remain clear risks. Furthermore, absent a concrete plan by the U.S. government to address the federal deficit, the consequences of the so-called fiscal cliff—that is, reduced government outlays and the expiration of certain tax cuts—could play an increasingly important role in the deliberations of market participants in coming quarters. Los Angeles Capital Portfolio Managers: Thomas D. Stevens, CFA, Chairman and Principal Hal W. Reynolds, CFA, Chief Investment Officer and Principal The S&P 500 Index gained 30.20% for the fiscal year ended September 30, 2012, generating significant gains in three out of four quarters. Market participation was broad, with all sectors except utilities generating returns exceeding 20%. With downward revisions in global growth rates, the European Central Bank and the Federal Reserve have taken aggressive steps to ward off deflationary risks. Over the past 18 months, long-term U.S. Treasury yields fell from 4.51% to 2.83%, with real yields falling from 1.88% to only 0.43%. Despite lower growth rates and an expectation of negative earnings growth for S&P 500 constituents for the trailing year, the surge in prices suggests that investors think the Fed will ultimately succeed in stimulating growth without introducing unwanted inflation. An analysis of equity factors over this period shows that size, momentum, and earnings quality contributed positively to return. The largest companies with strong balance sheets, higher-quality earnings, and positive estimate revisions generally performed the best. The banking industry benefited most directly from the Fed’s aggressive steps, rising 48%. Although riskier, more volatile securities rebounded in anticipation of monetary easing, it is interesting to note that the market again turned cautious one day after the Fed’s September 13 announcement of the third round of easing, suggesting that the Fed’s influence in supporting asset prices may be nearing an end. Equity risk as measured by the Chicago Board Options Exchange Volatility Index fell from 38.8% one year ago to 15.7% at the end of September, a level close to the index’s long-term average. Although falling volatilities suggest that investors’ financial concerns have for the moment subsided, investors must further recognize that three significant risks are on the horizon. First, how will fiscal deleveraging affect growth rates? Second, how will central banks control inflation when growth rates pick up? And finally, how will increased regulation in the financial and health care sectors affect productivity? Over the 12-month period, the portfolio maintained its bias toward higher-quality, lower-beta securities. Portfolio attribution shows that an underweighting in four large banks—JP Morgan Chase, Wells Fargo, Bank of America, and Citigroup—detracted from returns. Adding value was positive stock selection in technology, consumer 10 staples, consumer discretionary, and utilities, where we favored larger-cap companies with high earnings quality. Despite strong equity returns over the past year, our models remain defensive. We continue to favor larger companies with strong balance sheets and high earnings quality and above-average payout ratios. We remain underweighted in riskier, more speculative companies. Our largest sector overweight is in finance, and our largest underweights are in energy and technology. Vanguard Equity Investment Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA For the 12-month period ended September 30, 2012, the Growth and Income Fund’s Investor Shares returned 31.27%, outperforming the fund’s benchmark’s gain of 30.20%. The full fiscal year presented two very different halves. For the first six months, large-cap stocks, the focus of your investment in the fund, rose sharply, gaining almost 26%. By the second half, however, the market’s momentum slowed dramatically, moving ahead by 3%. Although all ten sector groups generated positive returns within the benchmark, results were best in consumer discretionary, telecommunications, and financial companies. Utilities and consumer staples results were the laggards within the large-cap stock universe. Equity markets have staged quite a rally since last fall, but investor concerns and economic uncertainty are still prominent. The United States faces a “fiscal cliff” scenario that could send us into recession if not resolved, and investors have renewed worries over the Eurozone crisis and slowing growth in China. Add to that stagnant employment, election-year uncertainty, and a lack of clarity on corporate profits, and it’s easy to see why investors’ appetite for riskier assets may be put on hold for a while. Market volatility, though it declined substantially during this period, is likely to persist amid our unresolved budget, deficit, and employment problems and anemic world economic growth. Although it’s important to understand how these macro factors affect overall portfolio performance, our approach to investing focuses on specific stock fundamentals and employs five components: • Valuation , which measures the price we pay for earnings and cash flows. • Growth , which considers the growth of earnings as a factor in how much we pay for them. • Management decisions , which assesses the actions taken by company management that signal its informed opinions regarding a firm’s prospects and earnings. • Market sentiment , which captures how investors reflect their opinions of a company through their activity in the market. 11 • Quality , which measures balance-sheet strength and the sustainability of earnings. Our risk-control process then neutralizes our exposure to market capitalization, volatility, and industry risks relative to our benchmark. In our view, the rewards available do not justify such risk exposures. The results from our stock selection model continued the trend from the first six months of the year. Our quality and management decisions indicators were effective in distinguishing the outperformers from the underperformers, whereas our valuation indicator was ineffective and detracted from our results. The portfolio experienced modest gains from our growth and market sentiment signals. The model’s effectiveness across sectors was strong, as we produced positive stock selection results in seven of the ten sectors in the benchmark. The materials, consumer discretionary, and energy sectors in the portfolio performed the best. Utilities, health care, and consumer staples underperformed. At the individual stock level, the largest contributors came from overweight positions in Marathon Petroleum, CF Industries, and Constellation Brands. In addition, when comparing the portfolio’s performance to that of its benchmark, we benefited from underweighting or avoiding poor-performing stocks such as Hewlett-Packard, Electronic Arts, and Unum Group. Unfortunately, we could not avoid all poor performers. Overweight positions in Helmerich & Payne and Goodyear Tire & Rubber directly lowered performance. Underweighting companies such as Walt Disney, Google, and Visa that our model’s fundamentals did not positively identify hurt our overall outperformance relative to our benchmark. Although we cannot predict how broader political or economic events will affect the markets, we are confident that the stock market will provide worthwhile returns for long-term investors. With that in mind, we believe that equity exposure will continue to play an important part in a diversified investment plan. We thank you for your investment and look forward to the new fiscal year. 12 Growth and Income Fund Fund Profile As of September 30, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VQNPX VGIAX Expense Ratio 1 0.34% 0.23% 30-Day SEC Yield 1.93% 2.04% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 841 500 3,638 Median Market Cap $65.4B $57.5B $35.6B Price/Earnings Ratio 15.4x 16.1x 17.0x Price/Book Ratio 2.2x 2.2x 2.2x Return on Equity 18.5% 19.3% 18.0% Earnings Growth Rate 10.8% 10.6% 10.4% Dividend Yield 2.3% 2.1% 2.0% Foreign Holdings 0.1% 0.0% 0.0% Turnover Rate 102% — — Short-Term Reserves 0.4% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 11.6% 11.0% 12.0% Consumer Staples 10.5 10.9 9.5 Energy 10.8 11.3 10.4 Financials 16.1 14.6 16.0 Health Care 11.5 12.0 11.9 Industrials 9.6 9.8 10.6 Information Technology 20.2 20.1 19.2 Materials 3.0 3.5 3.9 Telecommunication Services 3.3 3.3 2.9 Utilities 3.4 3.5 3.6 Volatility Measures DJ U.S. Total S&P 500 Market Index Index R-Squared 0.99 0.99 Beta 1.01 0.96 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 4.9% Exxon Mobil Corp. Integrated Oil & Gas 3.4 General Electric Co. Industrial Conglomerates 2.3 AT&T Inc. Integrated Telecommunication Services 2.1 Pfizer Inc. Pharmaceuticals 2.0 International Business IT Consulting & Machines Corp. Other Services 2.0 Chevron Corp. Integrated Oil & Gas 1.9 Microsoft Corp. Systems Software 1.9 Philip Morris International Inc. Tobacco 1.8 Wells Fargo & Co. Diversified Banks 1.7 Top Ten 24.0% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2012, the expense ratios were 0.36% for Investor Shares and 0.25% for Admiral Shares. 13 Growth and Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2002, Through September 30, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment Growth and Income Fund Investor Shares 31.27% -0.23% 7.11% $19,880 ••••• • S&P 500 Index 30.20 1.05 8.01 21,615 – Large-Cap Core Funds Average 27.34 -0.19 6.30 18,427 Dow Jones U.S. Total Stock Market Index 30.00 1.53 8.77 23,184 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Growth and Income Fund Admiral Shares 31.40% -0.11% 7.26% $100,811 S&P 500 Index 30.20 1.05 8.01 108,075 Dow Jones U.S. Total Stock Market Index 30.00 1.53 8.77 115,920 See Financial Highlights for dividend and capital gains information. 14 Growth and Income Fund Fiscal-Year Total Returns (%): September 30, 2002, Through September 30, 2012 15 Growth and Income Fund Financial Statements Statement of Net Assets As of September 30, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (98.2%) 1 Consumer Discretionary (11.4%) Home Depot Inc. 700,632 42,297 Comcast Corp. Class A 1,096,508 39,222 Wyndham Worldwide Corp. 519,234 27,249 McDonald’s Corp. 270,524 24,821 * DIRECTV 426,957 22,398 * O’Reilly Automotive Inc. 252,746 21,135 * Amazon.com Inc. 79,430 20,201 Viacom Inc. Class B 354,210 18,982 TJX Cos. Inc. 408,947 18,317 Walt Disney Co. 321,125 16,788 Gap Inc. 424,116 15,175 Macy’s Inc. 363,300 13,667 * priceline.com Inc. 21,643 13,391 Lowe’s Cos. Inc. 437,100 13,218 Time Warner Cable Inc. 136,300 12,957 CBS Corp. Class B 314,504 11,426 Time Warner Inc. 242,545 10,995 * Goodyear Tire & Rubber Co. 658,395 8,026 News Corp. Class A 323,518 7,936 Newell Rubbermaid Inc. 414,200 7,907 Expedia Inc. 136,340 7,886 * AutoZone Inc. 20,024 7,402 Coach Inc. 131,610 7,373 Harley-Davidson Inc. 172,800 7,322 NIKE Inc. Class B 69,960 6,640 Target Corp. 91,694 5,820 Whirlpool Corp. 67,300 5,580 Cablevision Systems Corp. Class A 342,074 5,422 H&R Block Inc. 294,200 5,098 Ford Motor Co. 472,400 4,658 * TripAdvisor Inc. 136,436 4,493 Limited Brands Inc. 86,810 4,276 Starbucks Corp. 83,717 4,249 Ralph Lauren Corp. Class A 27,733 4,194 Market Value Shares ($000) Genuine Parts Co. 65,966 4,026 Washington Post Co. Class B 10,800 3,921 Best Buy Co. Inc. 136,100 2,340 Ross Stores Inc. 35,580 2,298 * NVR Inc. 2,700 2,280 Nordstrom Inc. 41,222 2,275 Family Dollar Stores Inc. 33,771 2,239 Marriott International Inc. Class A 49,800 1,947 * AutoNation Inc. 44,140 1,928 Gannett Co. Inc. 98,914 1,756 * Dollar Tree Inc. 36,280 1,751 * Discovery Communications Inc. 28,300 1,586 Kohl’s Corp. 28,400 1,455 Yum! Brands Inc. 20,300 1,347 * Bed Bath & Beyond Inc. 20,900 1,317 Harman International Industries Inc. 28,500 1,316 Starwood Hotels & Resorts Worldwide Inc. 22,000 1,275 * Fossil Inc. 14,000 1,186 * Sears Holdings Corp. 20,700 1,149 Omnicom Group Inc. 20,700 1,067 Ameristar Casinos Inc. 57,480 1,023 * Chipotle Mexican Grill Inc. Class A 3,140 997 Hasbro Inc. 22,807 871 Domino’s Pizza Inc. 20,200 762 Six Flags Entertainment Corp. 11,346 667 * Fifth & Pacific Cos. Inc. 49,600 634 Wynn Resorts Ltd. 5,475 632 * Penn National Gaming Inc. 14,300 616 * Imax Corp. 25,674 511 * Live Nation Entertainment Inc. 54,080 466 * Orbitz Worldwide Inc. 180,221 460 16 Growth and Income Fund Market Value Shares ($000) International Game Technology 32,700 428 * Charter Communications Inc. Class A 5,600 420 * Boyd Gaming Corp. 57,700 407 * Big Lots Inc. 13,168 390 Movado Group Inc. 11,100 374 * Apollo Group Inc. Class A 9,800 285 * Biglari Holdings Inc. 746 272 * Liberty Media Corp. - Liberty Capital Class A 2,200 229 Signet Jewelers Ltd. 4,300 210 Interpublic Group of Cos. Inc. 18,535 206 Churchill Downs Inc. 2,800 176 * Netflix Inc. 3,200 174 * Beazer Homes USA Inc. 48,500 172 McGraw-Hill Cos. Inc. 2,965 162 * Sally Beauty Holdings Inc. 5,300 133 * Barnes & Noble Inc. 10,200 130 * Liberty Global Inc. 2,200 124 Scripps Networks Interactive Inc. Class A 1,900 116 * Discovery Communications Inc. Class A 1,950 116 Abercrombie & Fitch Co. 3,400 115 * Liberty Global Inc. Class A 1,812 110 Ethan Allen Interiors Inc. 4,300 94 * Office Depot Inc. 26,100 67 * Pinnacle Entertainment Inc. 4,880 60 * American Apparel Inc. 38,397 59 * Sears Hometown and Outlet Stores Inc. Rights Exp. 10/3/12 21,600 59 * Carter’s Inc. 1,091 59 Blyth Inc. 2,200 57 Christopher & Banks Corp. 16,200 57 * Bloomin’ Brands Inc. 3,300 54 GameStop Corp. Class A 2,400 50 * LodgeNet Interactive Corp. 75,900 49 Lear Corp. 1,300 49 * Capella Education Co. 1,200 42 * Overstock.com Inc. 4,000 41 RadioShack Corp. 16,700 40 * New York & Co. Inc. 9,565 36 * Pandora Media Inc. 3,200 35 Hooker Furniture Corp. 2,584 34 * Cumulus Media Inc. Class A 12,198 33 * Career Education Corp. 7,649 29 Ambassadors Group Inc. 5,104 28 * Exide Technologies 8,800 27 * Isle of Capri Casinos Inc. 3,462 24 * Carmike Cinemas Inc. 1,875 21 * Lee Enterprises Inc. 14,075 21 * Build-A-Bear Workshop Inc. 3,780 15 Market Value Shares ($000) * American Public Education Inc. 400 15 * G-III Apparel Group Ltd. 400 14 AH Belo Corp. Class A 2,937 14 Universal Technical Institute Inc. 889 12 * Ascena Retail Group Inc. 500 11 * Kirkland’s Inc. 950 9 * Pacific Sunwear of California Inc. 3,700 9 * Meritage Homes Corp. 200 8 * Coldwater Creek Inc. 9,000 7 * Blue Nile Inc. 199 7 * Chuy’s Holdings Inc. 300 7 Lennar Corp. Class A 197 7 Nutrisystem Inc. 617 6 * Furniture Brands International Inc. 4,200 6 * Valuevision Media Inc. Class A 2,463 6 Standard Motor Products Inc. 295 5 * Five Below Inc. 136 5 * School Specialty Inc. 2,200 5 American Greetings Corp. Class A 300 5 * Corinthian Colleges Inc. 2,000 5 * Reading International Inc. Class A 800 5 * Education Management Corp. 1,300 4 * rue21 inc 120 4 * Body Central Corp. 300 3 * Express Inc. 200 3 * Vitacost.com Inc. 317 2 * MTR Gaming Group Inc. 500 2 Fred’s Inc. Class A 100 1 * Summer Infant Inc. 500 1 498,696 Consumer Staples (10.3%) Philip Morris International Inc. 860,881 77,428 Procter & Gamble Co. 901,360 62,518 Wal-Mart Stores Inc. 588,019 43,396 Coca-Cola Co. 1,137,734 43,154 CVS Caremark Corp. 640,540 31,015 Kraft Foods Inc. 681,310 28,172 Altria Group Inc. 736,048 24,577 PepsiCo Inc. 325,851 23,060 Kroger Co. 713,492 16,796 Kimberly-Clark Corp. 160,431 13,762 Costco Wholesale Corp. 131,370 13,153 Reynolds American Inc. 237,542 10,295 Walgreen Co. 251,100 9,150 * Dean Foods Co. 553,630 9,052 Colgate-Palmolive Co. 73,932 7,927 17 Growth and Income Fund Market Value Shares ($000) * Constellation Brands Inc. Class A 190,900 6,176 Lorillard Inc. 42,439 4,942 Dr Pepper Snapple Group Inc. 92,301 4,110 Mead Johnson Nutrition Co. 48,385 3,546 General Mills Inc. 86,350 3,441 Sysco Corp. 102,599 3,208 HJ Heinz Co. 38,890 2,176 Estee Lauder Cos. Inc. Class A 35,221 2,169 Beam Inc. 29,400 1,692 Hormel Foods Corp. 43,700 1,278 Clorox Co. 16,440 1,185 Campbell Soup Co. 19,700 686 ConAgra Foods Inc. 21,403 591 ^ SUPERVALU Inc. 164,000 395 Avon Products Inc. 21,500 343 Tyson Foods Inc. Class A 17,100 274 * Smart Balance Inc. 10,913 132 Hershey Co. 1,807 128 Kellogg Co. 1,607 83 * Monster Beverage Corp. 1,400 76 * Cott Corp. 6,100 48 B&G Foods Inc. Class A 1,000 30 Energizer Holdings Inc. 300 22 * Post Holdings Inc. 700 21 * Dole Food Co. Inc. 800 11 * Natural Grocers by Vitamin Cottage Inc. 467 10 Safeway Inc. 400 6 Archer-Daniels-Midland Co. 200 5 * Synutra International Inc. 800 4 450,243 Energy (10.6%) Exxon Mobil Corp. 1,610,014 147,236 Chevron Corp. 719,642 83,881 ConocoPhillips 661,894 37,847 Occidental Petroleum Corp. 363,295 31,265 Marathon Petroleum Corp. 476,300 26,001 Schlumberger Ltd. 347,419 25,129 Phillips 66 472,102 21,891 National Oilwell Varco Inc. 168,775 13,521 Anadarko Petroleum Corp. 180,096 12,592 EOG Resources Inc. 100,900 11,306 Williams Cos. Inc. 284,900 9,963 Spectra Energy Corp. 261,830 7,687 Marathon Oil Corp. 241,600 7,144 Devon Energy Corp. 98,891 5,983 Tesoro Corp. 86,750 3,635 Kinder Morgan Inc. 93,480 3,320 Valero Energy Corp. 81,300 2,576 Halliburton Co. 73,895 2,490 Murphy Oil Corp. 37,840 2,032 * Nabors Industries Ltd. 133,900 1,879 Market Value Shares ($000) * Denbury Resources Inc. 94,300 1,524 Nexen Inc. 55,100 1,396 * Cameron International Corp. 15,600 875 Hess Corp. 12,900 693 * WPX Energy Inc. 32,599 541 Diamond Offshore Drilling Inc. 7,700 507 Baker Hughes Inc. 6,829 309 * Hercules Offshore Inc. 50,300 245 * SemGroup Corp. Class A 6,600 243 SandRidge Mississippian Trust II 11,500 234 Peabody Energy Corp. 7,296 163 W&T Offshore Inc. 8,600 161 * Cheniere Energy Inc. 10,200 159 * Ocean Rig UDW Inc. 9,458 154 * Renewable Energy Group Inc. 11,100 74 * Lone Pine Resources Inc. 33,028 52 * Halcon Resources Corp. 5,100 37 * Willbros Group Inc. 4,900 26 * Cal Dive International Inc. 13,600 21 * Kosmos Energy Ltd. 1,400 16 Noble Energy Inc. 169 16 * Uranium Resources Inc. 29,100 15 Noble Corp. 400 14 * McDermott International Inc. 1,000 12 * EPL Oil & Gas Inc. 600 12 * Amyris Inc. 3,400 12 * Oil States International Inc. 100 8 * ZaZa Energy Corp. 2,464 7 * Endeavour International Corp. 700 7 QEP Resources Inc. 200 6 * Newfield Exploration Co. 200 6 * Rentech Inc. 2,500 6 CONSOL Energy Inc. 200 6 * Harvest Natural Resources Inc. 600 5 * Alpha Natural Resources Inc. 814 5 * Gevo Inc. 1,200 3 DHT Holdings Inc. 300 2 * Houston American Energy Corp. 1,404 1 464,951 Exchange-Traded Fund (0.1%) SPDR S&P rust 45,400 6,534 Financials (15.8%) Wells Fargo & Co. 2,144,180 74,039 JPMorgan Chase & Co. 1,471,411 59,563 * American International Group Inc. 1,189,390 39,000 * Berkshire Hathaway Inc. Class B 404,924 35,714 US Bancorp 1,041,024 35,707 18 Growth and Income Fund Market Value Shares ($000) Bank of America Corp. 3,996,930 35,293 American Express Co. 516,585 29,373 Citigroup Inc. 720,900 23,588 Goldman Sachs Group Inc. 174,050 19,786 CME Group Inc. 286,290 16,404 Discover Financial Services 389,370 15,470 Torchmark Corp. 280,900 14,424 Simon Property Group Inc. 94,600 14,361 Equity Residential 248,855 14,317 Fifth Third Bancorp 859,100 13,325 Marsh & McLennan Cos. Inc. 380,475 12,910 Invesco Ltd. 485,255 12,127 State Street Corp. 287,881 12,080 SLM Corp. 681,956 10,720 Allstate Corp. 250,100 9,906 HCP Inc. 221,345 9,845 Assurant Inc. 215,500 8,038 American Tower Corporation 112,455 8,028 Public Storage 51,839 7,214 Health Care REIT Inc. 116,000 6,699 Kimco Realty Corp. 327,320 6,635 NASDAQ OMX Group Inc. 278,642 6,491 MetLife Inc. 185,100 6,379 Prudential Financial Inc. 112,900 6,154 Prologis Inc. 175,300 6,141 BB&T Corp. 183,800 6,095 AvalonBay Communities Inc. 43,291 5,887 Ameriprise Financial Inc. 100,884 5,719 Progressive Corp. 267,833 5,555 BlackRock Inc. 30,920 5,513 Capital One Financial Corp. 92,634 5,281 Aon plc 99,800 5,219 Host Hotels & Resorts Inc. 311,400 4,998 Legg Mason Inc. 191,992 4,738 T. Rowe Price Group Inc. 74,701 4,729 Travelers Cos. Inc. 68,216 4,656 NYSE Euronext 175,400 4,324 SunTrust Banks Inc. 138,300 3,910 Ventas Inc. 61,200 3,810 Bank of New York Mellon Corp. 167,213 3,782 Federated Investors Inc. Class B 173,339 3,586 M&T Bank Corp. 36,689 3,491 Plum Creek Timber Co. Inc. 78,386 3,436 Chubb Corp. 38,409 2,930 Hudson City Bancorp Inc. 331,800 2,641 PNC Financial Services Group Inc. 41,439 2,615 Unum Group 134,700 2,589 Apartment Investment & Management Co. Class A 90,756 2,359 Market Value Shares ($000) Loews Corp. 52,800 2,179 People’s United Financial Inc. 178,492 2,167 Granite Real Estate Inc. 58,970 2,117 Equity Lifestyle Properties Inc. 30,871 2,103 Morgan Stanley 91,200 1,527 Erie Indemnity Co. Class A 22,889 1,471 * IntercontinentalExchange Inc. 10,500 1,401 * Genworth Financial Inc. Class A 244,070 1,277 Aflac Inc. 25,387 1,216 Vornado Realty Trust 12,300 997 Newcastle Investment Corp. 122,300 921 Huntington Bancshares Inc. 96,200 664 Northern Trust Corp. 12,993 603 XL Group plc Class A 24,467 588 Lincoln National Corp. 20,039 485 CNO Financial Group Inc. 47,500 458 Symetra Financial Corp. 34,800 428 ACE Ltd. 5,400 408 Prospect Capital Corp. 30,500 351 * Alleghany Corp. 1,000 345 Starwood Property Trust Inc. 13,700 319 American Assets Trust Inc. 10,853 291 * NewStar Financial Inc. 23,000 276 * Popular Inc. 15,300 267 * First Industrial Realty Trust Inc. 17,800 234 RLI Corp. 3,200 213 KeyCorp 22,200 194 Taubman Centers Inc. 2,300 176 * eHealth Inc. 8,950 168 * Central Pacific Financial Corp. 11,300 162 White Mountains Insurance Group Ltd. 300 154 * First BanCorp 32,200 142 Retail Properties of America Inc. 12,400 140 MarketAxess Holdings Inc. 4,397 139 Potlatch Corp. 3,500 131 Endurance Specialty Holdings Ltd. 2,900 112 Washington REIT 3,500 94 Cash America International Inc. 1,700 66 Medley Capital Corp. 3,100 44 EverBank Financial Corp. 2,864 39 United Fire Group Inc. 1,453 37 * Ezcorp Inc. Class A 1,500 34 Sterling Financial Corp. 1,500 33 * Hilltop Holdings Inc. 2,400 31 19 Growth and Income Fund Market Value Shares ($000) Healthcare Trust of America Inc. 3,100 30 * FelCor Lodging Trust Inc. 5,300 25 SeaBright Holdings Inc. 2,200 24 Kilroy Realty Corp. 500 22 * Southwest Bancorp Inc. 2,042 22 RLJ Lodging Trust 1,100 21 First Financial Bankshares Inc. 500 18 * Sunstone Hotel Investors Inc. 1,600 18 * HomeTrust Bancshares Inc. 1,300 17 Rouse Properties Inc. 1,200 17 Terreno Realty Corp. 1,054 17 Willis Group Holdings plc 400 15 Post Properties Inc. 300 14 Primerica Inc. 500 14 Piedmont Office Realty Trust Inc. Class A 800 14 Principal Financial Group Inc. 507 14 Extra Space Storage Inc. 400 13 * Strategic Hotels & Resorts Inc. 1,900 11 Western Asset Mortgage Capital Corp. 500 11 Getty Realty Corp. 569 10 * HFF Inc. Class A 600 9 Old Republic International Corp. 900 8 Winthrop Realty Trust 700 8 Acadia Realty Trust 299 7 * Phoenix Cos. Inc. 226 7 * FBR & Co. 2,060 6 STAG Industrial Inc. 335 5 Old National Bancorp 300 4 Provident New York Bancorp 400 4 FBL Financial Group Inc. Class A 101 3 AmREIT Inc. Class B 200 3 * Preferred Bank 196 3 Heritage Financial Group Inc. 209 3 * Virginia Commerce Bancorp Inc. 300 3 Investors Real Estate Trust 300 2 Parkway Properties Inc. 176 2 NGP Capital Resources Co. 300 2 * Global Indemnity plc 100 2 * Netspend Holdings Inc. 211 2 * Citizens Republic Bancorp Inc. 100 2 SI Financial Group Inc. 100 1 MidSouth Bancorp Inc. 6 — 693,229 Health Care (11.3%) Pfizer Inc. 3,606,279 89,616 Johnson & Johnson 861,193 59,345 Merck & Co. Inc. 1,219,666 55,007 Market Value Shares ($000) Abbott Laboratories 468,649 32,131 UnitedHealth Group Inc. 547,998 30,365 Eli Lilly & Co. 534,792 25,354 Bristol-Myers Squibb Co. 611,132 20,626 Amgen Inc. 184,826 15,585 McKesson Corp. 170,970 14,709 Baxter International Inc. 184,868 11,140 Aetna Inc. 250,320 9,913 WellPoint Inc. 168,912 9,799 * Biogen Idec Inc. 62,949 9,394 Covidien plc 151,900 9,026 * Celgene Corp. 115,660 8,836 Cardinal Health Inc. 211,610 8,246 Zimmer Holdings Inc. 118,300 7,999 * Mylan Inc. 312,900 7,635 * DaVita Inc. 64,300 6,662 Thermo Fisher Scientific Inc. 112,711 6,631 Allergan Inc. 63,300 5,797 * Gilead Sciences Inc. 78,800 5,227 * Tenet Healthcare Corp. 764,185 4,791 Medtronic Inc. 106,410 4,588 Becton Dickinson and Co. 54,002 4,242 * Life Technologies Corp. 86,700 4,238 AmerisourceBergen Corp. Class A 102,810 3,980 * Forest Laboratories Inc. 109,447 3,897 Humana Inc. 47,716 3,347 * Alexion Pharmaceuticals Inc. 28,900 3,306 Stryker Corp. 41,110 2,288 * XenoPort Inc. 123,600 1,416 * Intuitive Surgical Inc. 2,822 1,399 * Boston Scientific Corp. 212,800 1,221 * CareFusion Corp. 34,899 991 * Illumina Inc. 20,100 969 * Allscripts Healthcare Solutions Inc. 50,388 626 HCA Holdings Inc. 12,502 416 Patterson Cos. Inc. 11,252 385 * Medivation Inc. 6,400 361 * Watson Pharmaceuticals Inc. 4,000 341 Teleflex Inc. 4,900 337 PerkinElmer Inc. 9,280 273 * PharMerica Corp. 21,100 267 * Emergent Biosolutions Inc. 17,100 243 * Furiex Pharmaceuticals Inc. 11,800 225 * Pain Therapeutics Inc. 41,997 212 * Sequenom Inc. 59,100 209 * Questcor Pharmaceuticals Inc. 8,400 155 *,^ StemCells Inc. 70,751 146 * ViroPharma Inc. 4,500 136 * Theravance Inc. 5,200 135 20 Growth and Income Fund Market Value Shares ($000) * Threshold Pharmaceuticals Inc. 17,300 125 * MEDNAX Inc. 1,600 119 * Idenix Pharmaceuticals Inc. 19,500 89 * Health Net Inc. 3,900 88 * Array BioPharma Inc. 14,451 85 * LCA-Vision Inc. 20,797 84 * Synta Pharmaceuticals Corp. 10,172 77 * MedAssets Inc. 4,076 73 * AMAG Pharmaceuticals Inc. 4,016 71 * Omeros Corp. 6,371 60 * Sunesis Pharmaceuticals Inc. 8,785 50 * HealthSouth Corp. 2,000 48 * AngioDynamics Inc. 3,942 48 * Exelixis Inc. 9,600 46 * Neuralstem Inc. 34,069 43 * BioDelivery Sciences International Inc. 5,700 36 * Keryx Biopharmaceuticals Inc. 11,800 33 * Nanosphere Inc. 9,700 32 * Optimer Pharmaceuticals Inc. 2,247 32 * Cambrex Corp. 2,700 32 * Santarus Inc. 3,300 29 * TranS1 Inc. 10,180 27 Invacare Corp. 1,869 26 * ACADIA Pharmaceuticals Inc. 10,415 26 * Globus Medical Inc. 1,400 25 * Achillion Pharmaceuticals Inc. 2,100 22 * Nymox Pharmaceutical Corp. 2,800 19 * SIGA Technologies Inc. 5,900 19 * Infinity Pharmaceuticals Inc. 800 19 * GTx Inc. 3,100 14 * Arqule Inc. 2,647 13 * Staar Surgical Co. 1,400 11 * Enzon Pharmaceuticals Inc. 1,520 11 Hill-Rom Holdings Inc. 300 9 * Biosante Pharmaceuticals Inc. 4,189 8 * Neurocrine Biosciences Inc. 900 7 * Discovery Laboratories Inc. 2,100 7 * Hospira Inc. 200 7 * Alnylam Pharmaceuticals Inc. 300 6 * Hologic Inc. 227 5 * Biolase Inc. 2,350 4 * Myrexis Inc. 1,550 4 * Pacific Biosciences of California Inc. 2,000 4 * Repligen Corp. 612 4 * Rigel Pharmaceuticals Inc. 300 3 * Anika Therapeutics Inc. 200 3 * Masimo Corp. 116 3 * Pozen Inc. 300 2 * SurModics Inc. 89 2 Market Value Shares ($000) * Ventrus Biosciences Inc. 400 1 * Gentiva Health Services Inc. 101 1 * Accretive Health Inc. 100 1 * Alimera Sciences Inc. 400 1 495,797 Industrials (9.4%) General Electric Co. 4,425,774 100,509 Union Pacific Corp. 219,588 26,065 General Dynamics Corp. 384,481 25,422 United Parcel Service Inc. Class B 296,393 21,213 Lockheed Martin Corp. 205,574 19,197 Northrop Grumman Corp. 286,692 19,045 Caterpillar Inc. 214,821 18,483 Tyco International Ltd. 326,980 18,396 Raytheon Co. 314,049 17,951 Boeing Co. 212,250 14,777 Ingersoll-Rand plc 249,400 11,178 United Technologies Corp. 129,350 10,127 Parker Hannifin Corp. 116,720 9,755 L-3 Communications Holdings Inc. 120,964 8,674 CSX Corp. 409,686 8,501 Equifax Inc. 180,000 8,384 Textron Inc. 306,900 8,032 Emerson Electric Co. 117,529 5,673 Honeywell International Inc. 94,169 5,627 3M Co. 59,180 5,469 Republic Services Inc. Class A 189,900 5,224 Precision Castparts Corp. 31,037 5,070 Norfolk Southern Corp. 61,802 3,932 Southwest Airlines Co. 443,600 3,890 Xylem Inc. 119,271 3,000 Cintas Corp. 67,600 2,802 Covanta Holding Corp. 136,800 2,347 Cummins Inc. 25,197 2,323 Waste Management Inc. 69,500 2,230 Illinois Tool Works Inc. 36,650 2,180 Pentair Inc. 42,500 1,892 * Sensata Technologies Holding NV 51,900 1,545 * Verisk Analytics Inc. Class A 30,700 1,462 Rockwell Automation Inc. 18,937 1,317 C.H. Robinson Worldwide Inc. 20,500 1,200 Iron Mountain Inc. 28,300 965 WW Grainger Inc. 4,266 889 Fluor Corp. 14,918 840 Avery Dennison Corp. 26,100 831 * Nielsen Holdings NV 20,200 606 Expeditors International of Washington Inc. 16,400 596 AAR Corp. 32,274 530 * EnerNOC Inc. 40,000 519 21 Growth and Income Fund Market Value Shares ($000) Ryder System Inc. 11,631 454 * Old Dominion Freight Line Inc. 14,500 437 Robert Half International Inc. 16,200 431 Dun & Bradstreet Corp. 5,300 422 * Genesee & Wyoming Inc. Class A 5,500 368 Pitney Bowes Inc. 22,300 308 Towers Watson & Co. Class A 5,300 281 * Babcock & Wilcox Co. 11,000 280 * Swift Transportation Co. 32,240 278 * Engility Holdings Inc. 14,297 264 * Shaw Group Inc. 6,000 262 Stanley Black & Decker Inc. 3,000 229 * DigitalGlobe Inc. 9,309 190 * FuelCell Energy Inc. 188,700 166 Roper Industries Inc. 1,500 165 Cooper Industries plc 1,740 131 * Spirit Aerosystems Holdings Inc. Class A 4,700 104 * Huntington Ingalls Industries Inc. 2,200 93 US Ecology Inc. 4,259 92 * Odyssey Marine Exploration Inc. 26,700 84 * Fuel Tech Inc. 20,100 84 Costamare Inc. 4,900 75 * AerCap Holdings NV 5,900 74 Rollins Inc. 3,141 73 * Nortek Inc. 1,304 71 Quad/Graphics Inc. 4,000 68 Brink’s Co. 2,200 57 Albany International Corp. 2,200 48 American Science & Engineering Inc. 682 45 * Sykes Enterprises Inc. 3,075 41 * Rexnord Corp. 2,100 38 * Teledyne Technologies Inc. 400 25 Crane Co. 600 24 * Esterline Technologies Corp. 400 22 * Pendrell Corp. 18,600 21 H&E Equipment Services Inc. 1,400 17 Apogee Enterprises Inc. 850 17 Star Bulk Carriers Corp. 27,146 16 * Federal Signal Corp. 2,574 16 * American Reprographics Co. 3,710 16 * CRA International Inc. 900 16 * Xerium Technologies Inc. 4,427 16 Heartland Express Inc. 1,100 15 Harsco Corp. 700 14 Safe Bulkers Inc. 2,300 13 Mueller Water Products Inc. Class A 2,700 13 Market Value Shares ($000) * WABCO Holdings Inc. 200 12 Alliant Techsystems Inc. 200 10 * NCI Building Systems Inc. 900 9 * Jacobs Engineering Group Inc. 200 8 * Pacer International Inc. 1,949 8 Fastenal Co. 170 7 * Zipcar Inc. 900 7 Encore Wire Corp. 233 7 * Quality Distribution Inc. 600 6 * GeoEye Inc. 200 5 Kaman Corp. 135 5 Aceto Corp. 482 5 * AECOM Technology Corp. 200 4 Briggs & Stratton Corp. 216 4 * MYR Group Inc. 200 4 * Performant Financial Corp. 361 4 John Bean Technologies Corp. 200 3 * CPI Aerostructures Inc. 300 3 * Tecumseh Products Co. Class A 568 3 Acorn Energy Inc. 300 3 * ACCO Brands Corp. 400 3 414,762 Information Technology (19.8%) Apple Inc. 321,883 214,780 International Business Machines Corp. 431,259 89,465 Microsoft Corp. 2,770,074 82,493 * Google Inc. Class A 74,679 56,345 Cisco Systems Inc. 2,178,997 41,597 QUALCOMM Inc. 641,166 40,066 Intel Corp. 1,582,959 35,901 Oracle Corp. 1,114,625 35,100 Visa Inc. Class A 242,558 32,571 Mastercard Inc. Class A 47,620 21,499 Accenture plc Class A 268,200 18,782 * eBay Inc. 297,866 14,420 Motorola Solutions Inc. 259,387 13,112 Seagate Technology plc 346,810 10,751 Western Digital Corp. 251,500 9,741 KLA-Tencor Corp. 201,905 9,632 * LSI Corp. 1,225,300 8,467 Hewlett-Packard Co. 478,228 8,159 * Citrix Systems Inc. 103,523 7,927 CA Inc. 303,640 7,823 * EMC Corp. 282,400 7,701 * Symantec Corp. 420,600 7,571 Total System Services Inc. 315,700 7,482 Intuit Inc. 121,600 7,160 Jabil Circuit Inc. 315,100 5,899 * Yahoo! Inc. 352,374 5,629 * VeriSign Inc. 91,500 4,455 * F5 Networks Inc. 41,410 4,336 22 Growth and Income Fund Market Value Shares ($000) Marvell Technology Group Ltd. 367,200 3,360 Texas Instruments Inc. 112,102 3,088 Fidelity National Information Services Inc. 96,090 3,000 * Juniper Networks Inc. 174,024 2,978 * AOL Inc. 84,000 2,959 * Zebra Technologies Corp. 73,600 2,763 * Autodesk Inc. 82,300 2,746 * Advanced Micro Devices Inc. 793,500 2,674 Analog Devices Inc. 66,284 2,598 * Red Hat Inc. 44,600 2,540 * Lam Research Corp. 75,300 2,393 * NetApp Inc. 71,200 2,341 * NVIDIA Corp. 173,900 2,320 TE Connectivity Ltd. 67,898 2,309 * BMC Software Inc. 51,400 2,133 Applied Materials Inc. 155,025 1,731 Xerox Corp. 198,400 1,456 Automatic Data Processing Inc. 24,400 1,431 * Teradata Corp. 18,800 1,418 * Fiserv Inc. 17,600 1,303 Paychex Inc. 37,400 1,245 Linear Technology Corp. 27,101 863 * First Solar Inc. 36,000 797 * CoreLogic Inc. 29,600 785 Dell Inc. 71,816 708 Harris Corp. 12,600 645 Computer Sciences Corp. 16,500 531 Microchip Technology Inc. 16,178 530 Molex Inc. 15,100 397 * Silicon Image Inc. 84,700 389 * Electronic Arts Inc. 29,088 369 * Vocus Inc. 16,600 333 * NCR Corp. 12,600 294 InterDigital Inc. 6,000 224 FLIR Systems Inc. 10,630 212 Altera Corp. 6,000 204 Avago Technologies Ltd. 5,700 199 * Agilysys Inc. 21,400 184 * Brocade Communications Systems Inc. 27,100 160 Loral Space & Communications Inc. 2,100 149 * Acxiom Corp. 7,638 140 * Progress Software Corp. 6,100 130 * VistaPrint NV 3,740 128 * Travelzoo Inc. 5,024 118 * Quest Software Inc. 2,700 76 * ShoreTel Inc. 17,150 70 Tessera Technologies Inc. 4,704 64 * Sonus Networks Inc. 27,500 52 * Ancestry.com Inc. 1,300 39 Market Value Shares ($000) * Aspen Technology Inc. 1,500 39 IAC/InterActiveCorp 700 36 * TeleCommunication Systems Inc. Class A 16,706 36 * Peregrine Semiconductor Corp. 2,123 36 * MoneyGram International Inc. 2,400 36 *,^ Ubiquiti Networks Inc. 2,500 30 * Mattson Technology Inc. 29,900 29 * Cognizant Technology Solutions Corp. Class A 400 28 * Maxwell Technologies Inc. 3,200 26 Black Box Corp. 1,000 25 * AsiaInfo-Linkage Inc. 2,000 23 * International Rectifier Corp. 1,400 23 * IntraLinks Holdings Inc. 3,400 22 * Riverbed Technology Inc. 900 21 * AVG Technologies NV 2,000 19 Micrel Inc. 1,500 16 * Dolby Laboratories Inc. Class A 400 13 * Quantum Corp. 8,033 13 * Calix Inc. 2,000 13 Xilinx Inc. 314 10 * Powerwave Technologies Inc. 15,776 10 Western Union Co. 485 9 * Integrated Device Technology Inc. 1,500 9 * Netscout Systems Inc. 312 8 * Anaren Inc. 387 8 * UTStarcom Holdings Corp. 7,200 7 * MaxLinear Inc. 1,108 7 * NXP Semiconductor NV 284 7 * Arrow Electronics Inc. 200 7 Corning Inc. 478 6 * TNS Inc. 400 6 Amphenol Corp. Class A 100 6 * SunPower Corp. Class A 1,300 6 * NCI Inc. Class A 700 5 * Tech Data Corp. 100 5 Digimarc Corp. 200 4 * Imation Corp. 794 4 * Rovi Corp. 300 4 * Global Cash Access Holdings Inc. 525 4 * WebMD Health Corp. 294 4 * Acme Packet Inc. 229 4 * Demand Media Inc. 357 4 * EPAM Systems Inc. 200 4 * Dice Holdings Inc. 400 3 * TeleTech Holdings Inc. 171 3 * Seachange International Inc. 358 3 * Dynamics Research Corp. 300 2 23 Growth and Income Fund Market Value Shares ($000) * Amtech Systems Inc. 500 2 * Smith Micro Software Inc. 969 2 * FriendFinder Networks Inc. 1,250 1 * Monster Worldwide Inc. 100 1 867,089 Materials (2.9%) Monsanto Co. 342,300 31,156 Freeport-McMoRan Copper & Gold Inc. 395,493 15,654 Dow Chemical Co. 380,863 11,030 PPG Industries Inc. 95,430 10,959 EI du Pont de Nemours & Co. 213,452 10,730 CF Industries Holdings Inc. 45,164 10,037 Praxair Inc. 64,540 6,704 Ball Corp. 146,640 6,204 Sherwin-Williams Co. 25,200 3,753 LyondellBasell Industries NV Class A 46,600 2,407 Air Products & Chemicals Inc. 22,400 1,853 Ecolab Inc. 23,440 1,519 Newmont Mining Corp. 25,461 1,426 International Flavors & Fragrances Inc. 23,151 1,379 Georgia Gulf Corp. 37,900 1,373 * Owens-Illinois Inc. 66,700 1,251 Titanium Metals Corp. 88,795 1,139 Airgas Inc. 11,740 966 Cliffs Natural Resources Inc. 23,900 935 Nucor Corp. 23,860 913 United States Steel Corp. 46,550 888 Eastman Chemical Co. 12,380 706 American Vanguard Corp. 15,618 544 * Headwaters Inc. 70,889 466 * Louisiana-Pacific Corp. 36,400 455 Eagle Materials Inc. 8,800 407 Teck Resources Ltd. Class B 13,500 398 * Mercer International Inc. 50,341 376 Bemis Co. Inc. 11,800 371 Schweitzer-Mauduit International Inc. 9,571 316 Valspar Corp. 5,500 309 *,^ Rare Element Resources Ltd. 58,464 288 * Clearwater Paper Corp. 5,200 215 FMC Corp. 3,323 184 * SunCoke Energy Inc. 11,239 181 Sealed Air Corp. 11,100 172 * Resolute Forest Products 12,726 165 Rockwood Holdings Inc. 3,100 144 PH Glatfelter Co. 5,737 102 MeadWestvaco Corp. 2,900 89 Barrick Gold Corp. 2,100 88 Market Value Shares ($000) Commercial Metals Co. 4,200 55 Noranda Aluminum Holding Corp. 8,075 54 * US Silica Holdings Inc. 3,500 47 Wausau Paper Corp. 4,200 39 * General Moly Inc. 8,000 25 Myers Industries Inc. 1,600 25 * New Gold Inc. 1,400 17 Alcoa Inc. 1,907 17 * Northern Dynasty Minerals Ltd. 3,300 15 * GSE Holding Inc. 1,768 14 Cabot Corp. 300 11 Goldcorp Inc. 200 9 Allegheny Technologies Inc. 223 7 Pan American Silver Corp. 291 6 * WR Grace & Co. 100 6 Hecla Mining Co. 883 6 * Tahoe Resources Inc. 100 2 Boise Inc. 200 2 * Penford Corp. 100 1 128,610 Telecommunication Services (3.2%) AT&T Inc. 2,430,538 91,631 Verizon Communications Inc. 868,806 39,591 CenturyLink Inc. 117,010 4,727 * Sprint Nextel Corp. 584,700 3,228 * Crown Castle International Corp. 22,540 1,445 Frontier Communications Corp. 90,600 444 * Leap Wireless International Inc. 55,696 380 Windstream Corp. 18,500 187 Cellcom Israel Ltd. 5,000 43 * Vonage Holdings Corp. 5,347 12 * MetroPCS Communications Inc. 591 7 USA Mobility Inc. 67 1 141,696 Utilities (3.4%) American Electric Power Co. Inc. 285,820 12,559 PG&E Corp. 256,696 10,953 DTE Energy Co. 159,680 9,571 Pinnacle West Capital Corp. 157,911 8,338 Entergy Corp. 119,400 8,274 Public Service Enterprise Group Inc. 247,927 7,978 Ameren Corp. 238,800 7,802 Dominion Resources Inc. 146,027 7,731 FirstEnergy Corp. 146,800 6,474 CenterPoint Energy Inc. 295,850 6,302 24 Growth and Income Fund Market Value Shares ($000) NextEra Energy Inc. 84,890 5,970 ONEOK Inc. 116,650 5,635 Northeast Utilities 139,549 5,335 Southern Co. 112,659 5,193 Duke Energy Corp. 71,620 4,641 Consolidated Edison Inc. 70,597 4,228 CMS Energy Corp. 178,703 4,209 * AES Corp. 380,600 4,175 Exelon Corp. 107,410 3,822 PPL Corp. 77,400 2,249 NiSource Inc. 79,167 2,017 Integrys Energy Group Inc. 38,277 1,998 Xcel Energy Inc. 69,910 1,937 Sempra Energy 28,196 1,818 NRG Energy Inc. 79,300 1,696 Wisconsin Energy Corp. 36,540 1,377 Pepco Holdings Inc. 55,600 1,051 AGL Resources Inc. 23,402 957 TECO Energy Inc. 49,100 871 SCANA Corp. 13,000 628 ITC Holdings Corp. 5,069 383 IDACORP Inc. 7,288 315 NorthWestern Corp. 6,200 225 MGE Energy Inc. 1,800 95 * Calpine Corp. 4,900 85 Southwest Gas Corp. 1,800 80 WGL Holdings Inc. 1,800 72 Chesapeake Utilities Corp. 1,107 52 Great Plains Energy Inc. 800 18 Alliant Energy Corp. 400 17 Vectren Corp. 500 14 UNS Energy Corp. 240 10 147,155 Total Common Stocks (Cost $3,722,691) Temporary Cash Investments (2.0%) 1 Money Market Fund (1.8%) Vanguard Market Liquidity Fund, 0.163% 82,107,393 82,107 Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.2%) Fannie Mae Discount Notes, 0.135%, 12/12/12 8,000 7,998 Federal Home Loan Bank Discount Notes, 0.130%, 10/19/12 100 100 Freddie Mac Discount Notes, 0.160%, 10/16/12 100 100 8,198 Total Temporary Cash Investments (Cost $90,305) Total Investments (100.2%) (Cost $3,812,996) Other Assets and Liabilities (-0.2%) Other Assets 35,003 Liabilities 3 (45,190) (10,187) Net Assets (100%) 25 Growth and Income Fund At September 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 4,730,391 Undistributed Net Investment Income 9,985 Accumulated Net Realized Losses (936,553) Unrealized Appreciation (Depreciation) Investment Securities 586,071 Futures Contracts (1,014) Net Assets Investor Shares—Net Assets Applicable to 91,049,524 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 31,705,945 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $595,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99.8% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $729,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $8,198,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 26 Growth and Income Fund Statement of Operations Year Ended September 30, 2012 ($000) Investment Income Income Dividends 1 94,609 Interest 2 182 Security Lending 637 Total Income 95,428 Expenses Investment Advisory Fees—Note B Basic Fee 4,602 Performance Adjustment 250 The Vanguard Group—Note C Management and Administrative—Investor Shares 6,018 Management and Administrative—Admiral Shares 1,593 Marketing and Distribution—Investor Shares 527 Marketing and Distribution—Admiral Shares 235 Custodian Fees 210 Auditing Fees 28 Shareholders’ Reports—Investor Shares 78 Shareholders’ Reports—Admiral Shares 6 Trustees’ Fees and Expenses 11 Total Expenses 13,558 Expenses Paid Indirectly (44) Net Expenses 13,514 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 436,084 Futures Contracts 27,066 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 546,580 Futures Contracts 11,711 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $11,000 2 Interest income from an affiliated company of the fund was $173,000 See accompanying Notes, whhich are an integral part of the Financial Statements. 27 Growth and Income Fund Statement of Changes in Net Assets Year Ended September 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 81,914 79,488 Realized Net Gain (Loss) 463,150 362,030 Change in Unrealized Appreciation (Depreciation) 558,291 (312,354) Net Increase (Decrease) in Net Assets Resulting from Operations 1,103,355 129,164 Distributions Net Investment Income Investor Shares (51,327) (53,125) Admiral Shares (27,485) (26,147) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (78,812) (79,272) Capital Share Transactions Investor Shares (437,673) (500,958) Admiral Shares 122,956 (89,097) Net Increase (Decrease) from Capital Share Transactions (314,717) (590,055) Total Increase (Decrease) 709,826 (540,163) Net Assets Beginning of Period End of Period 1 1 Net Assets - End of Period includes undistributed net investment income of $9,985,000 and $6,880,000 See accompanying Notes, whhich are an integral part of the Financial Statements. 28 Growth and Income Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .549 .482 .418 .447 .546 Net Realized and Unrealized Gain (Loss) on Investments 6.846 (.124) 1.630 (3.453) (8.758) Total from Investment Operations 7.395 .358 2.048 (3.006) (8.212) Distributions Dividends from Net Investment Income (.525) (.478) (.408) (.494) (.560) Distributions from Realized Capital Gains — (4.008) Total Distributions (.525) (.478) (.408) (.494) (4.568) Net Asset Value, End of Period Total Return 1 31.27% 1.28% 9.24% -11.29% -23.28% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,798 $2,548 $3,020 $3,253 $3,919 Ratio of Total Expenses to Average Net Assets 2 0.36% 0.32% 0.32% 0.35% 0.31% Ratio of Net Investment Income to Average Net Assets 1.94% 1.78% 1.74% 2.28% 1.69% Portfolio Turnover Rate 102% 120% 94% 83% 96% 1 Total returns do not include account service fees that may have appliedin the periods shown. Fund Prospectuses provide information about any applicable account service fees . 2 Includes performance-based investment advisory fee increases (decreases) of 0.01%, (0.04%),(0.04%), (0.04%), and(0.02%), See accompanying Notes, whhich are an integral part of the Financial Statements. 29 Growth and Income Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .952 .832 .722 .775 .963 Net Realized and Unrealized Gain (Loss) on Investments 11.168 (.199) 2.666 (5.638) (14.313) Total from Investment Operations 12.120 .633 3.388 (4.863) (13.350) Distributions Dividends from Net Investment Income (.910) (.813) (.718) (.857) (.985) Distributions from Realized Capital Gains — (6.545) Total Distributions (.910) (.813) (.718) (.857) (7.530) Net Asset Value, End of Period Total Return 1 31.40% 1.39% 9.37% -11.15% -23.19% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,591 $1,131 $1,199 $1,441 $1,907 Ratio of Total Expenses to Average Net Assets 2 0.25% 0.21% 0.21% 0.21% 0.16% Ratio of Net Investment Income to Average Net Assets 2.05% 1.89% 1.85% 2.42% 1.84% Portfolio Turnover Rate 102% 120% 94% 83% 96% 1 Total returns do not include account service fees that may have appliedin the periods shown. Fund Prospectuses provide information about any applicable account service fees . 2 Includes performance-based investment advisory fee increases (decreases) of 0.01%, (0.04%),(0.04%), (0.04%), and(0.02%), See accompanying Notes, whhich are an integral part of the Financial Statements. 30 Growth and Income Fund Notes to Financial Statements Vanguard Growth and Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A . The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended September 30, 2012, the fund’s average investment in futures contracts represented 4% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 31 Growth and Income Fund 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B . D. E. Shaw Investment Management, L.L.C., and Los Angeles Capital Management and Equity Research, Inc., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fees for D. E. Shaw Investment Management, L.L.C., are subject to quarterly adjustments based on performance since September 30, 2011, relative to the S&P 500 Index. In accordance with the advisory contract entered into with Los Angeles Capital Management and Equity Research, Inc., beginning October 1, 2012, the investment advisory fee will be subject to quarterly adjustments based on performance since September 30, 2011, relative to the S&P 500 Index. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $543,000 for the year ended September 30, 2012. For the year ended September 30, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.11% of the fund’s average net assets, before an increase of $250,000 (0.01%) based on performance. C . The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2012, the fund had contributed capital of $611,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.24% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D . The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the year ended September 30, 2012, these arrangements reduced the fund’s expenses by $44,000 (an annual rate of 0.00% of average net assets). E . Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
